Title: To Benjamin Franklin from John Shaffer, 20 October 1781
From: Shaffer, John
To: Franklin, Benjamin


Sir
faubourg st marcel No 1105, le 20 Ocr 81 Paris
I have the honour to in form your Exelency that I am At libirty And have Arranged with DAutun to A great advantage there is A ballance due me by him of 30,000 Livers wich I Hope he will pay me in A few days then will have it in my power to remet to your Exelency the 12 Louis you was Kind Enough to lend me When in destress for wich I Ever shall Greatfully Acnoladge my self to be Your Exelencys most Obedent & Very humble Servant
J Shaffer
His Exelency Docter Franklin
 
Addressed: A. S. E. / Le Docteur Franklin / Ambassadeur des etat uni / De L’ Amerique, A la Cour de France / A Passÿ
